Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed inventions in claims 1, 21 and 22 regard the switching transistors with the shift register. The claims recite that the pull-up node state maintenance circuitry connected to a pull-up node, and a first control voltage input end, and configured to control the pull-up node to be electrically connected to, or electrically disconnected from the first control voltage input end in accordance with a potential at the pull-up node and an input potential at the first control voltage input end. Particularly, Applicant’s claimed invention teaches that the pull-up node state maintenance circuitry operates within a touch time period to control the display device via the shift register.
Examiner conducted search regarding above cited limitation of claims 1, 21 and 22. Examiner could not find the prior arts that would teach above discussed limitation  alone or in combination. Further, claims 1, 21, 22 provide more details on the structure of the pull-up circuit involving the switching circuits. In all three claims, the switching transistor operates in response to the pull-up control node and are connected to the pull-up node. Examiner searched for these switching circuitries but could not find prior arts that would teach all of the discussed features in the case of pull-up driver controlling pull-up node as output using current pull-up node potential as input from the search.
Furthermore, Applicant’s claim 22 claims applying a low-level direct current DC signal to the first level input end and controlling a voltage applied to the second control voltage input end within the touch time period and the feature of pull-up node state maintenance control circuit’s operation in rest of the claim limitations. Examiner 
Qi et al (PGPUB 2014/0177780 A1) – Qi teaches dual-pull-down module 41 and and dual-pull-down control module 42 in a shifter register that can be read as the pull-up node control circuit in Applicant’s invention. Qi’s 41 and 42 control the pull-up node despite the fact that they are named as pull-down module and pull-down control module. While Qi’s invention reads on some of the claims, Qi does not teach all of the limitations required in claims 1, 21 and 22.
Lin et al (PGPUB 2017/0186352 A1) – Lin teach a shift register with pull-up and pull-down modules that work in synchronization with touch detection timing. Lin does not specifically teach the limitation in claims 1, 21 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691